Citation Nr: 1825768	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-30 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 31, 2012.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Young, Counsel



INTRODUCTION

The Veteran had active duty service from August 1967 to August 1969.  This case is before the Board of Veterans' Appeal (Board) from an August 2013 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.

The issue of a TDIU rating for the period from July 31, 2012 is moot as the Veteran is in receipt of a combined 100 percent schedular rating for his service-connected disabilities during that period.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for a TDIU moot where 100 percent schedular rating was awarded for the same period).

The issue of entitlement to a TDIU rating on an extraschedular basis (under 38 C.F.R. § 4.16(b)) prior to July 31, 2012 is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the minimum schedular percentage standards for a TDIU rating prior to July 31, 2012.


CONCLUSION OF LAW

The schedular rating criteria for a TDIU rating prior to July 31, 2012 are not met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. § 4.16(a) (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

However, in regard to a TDIU claim under 38 C.F.R. § 4.16(a), where the initial question to be determined is whether the Veteran's service-connected disabilities meet the minimum schedular percentage standards, the provisions of the VCAA have no effect on an appeal.  As here, it is the law, and not the underlying facts or development of the facts that is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC 5-2004 (June 23, 2004). 

The United States Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence, as is the case here.  Dela Cruz, 15 Vet. App. at 149.  In other words, no amount of additional evidentiary development would change the result of this case.  Therefore, no VCAA notice is necessary.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim").  

Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

Legal Criteria, Factual Background and Analysis

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where the percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

For the period prior to July 31, 2012, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD) with associated depression rated 50 percent disabling; tinnitus rated 10 percent disabling; and residual scar, shell fragment wound of the left chest with retained foreign body rated 0 percent disabling.  The Veteran's combined disability rating, prior to July 31, 2012, was 60 percent.  The record shows that the Veteran's combined schedular rating for service-connected disabilities has been no higher than 60 percent for the period prior to July 31, 2012. 

As is clearly shown, the Veteran's ratings (prior to July 31, 2012) of 50 percent for PTSD, 10 percent for tinnitus and 0 percent for a residual scar do not meet the threshold minimum schedular percentage standards for a TDIU rating under 38 C.F.R. § 4.16(a).  That is, there is not a single service-connected disability ratable at 60 percent or more, and there is not, as a result of two or more disabilities where at least one disability is ratable at 40 percent or more, sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Accordingly, a TDIU rating for the period prior to July 31, 2012 must be denied.


ORDER

The appeal seeking entitlement to a TDIU rating prior to July 31, 2012 is denied.



REMAND

Prior to July 31, 2012, the Veteran's service-connected disabilities, when combined, were rated 60 percent disabling.  Thus, prior to July 31, 2012, the Veteran did not meet the minimum schedular criteria for a TDIU rating pursuant to 38 C.F.R. § 4.16(a).  However, 38 C.F.R. § 4.16(b) provides that Veterans who do not meet the schedular criteria for a TDIU rating but are otherwise unable to secure and follow substantially gainful occupation by reason of service-connected disabilities shall be referred to the Director, Compensation and Pension Service, for consideration of an extra-schedular rating of unemployability.  Therefore, the claim for a TDIU rating prior to July 31, 2012 is remanded for such a referral.

Additionally, the record indicates the Veteran receives ongoing VA treatment for his service-connected psychiatric disability.  Although the latest VA treatment records are dated in September 2014, records in the claims file dated from 2010 to 2013 appear to be incomplete.  Any outstanding relevant records should be obtained and where appropriate considered by the Director and the RO when making a determination on an extraschedular TDIU rating for the period prior to July 31, 2012.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims.  If no records are available, the claims file must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  All attempts to contact the Veteran should be documented in the record.

2.  Provide the Veteran with an opportunity to provide a full statement regarding what the severity and functional impact of his service-connected disabilities were for the period prior to July 31, 2012, as well as to provide any additional information on his post-service employment history and specific information regarding his educational background, for the appeal period prior to July 31, 2012.

Any additional development regarding this claim for an extraschedular TDIU rating should be completed. 

3.  Thereafter, refer the Veteran's claim to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU rating for the appeal period prior to July 31, 2012. 

4.  Then, readjudicate the Veteran's claim for a TDIU rating prior to July 31, 2012.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response before returning the appeal to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


